The Opinion of the Court was delivered by Treat, J. In March, 1844, the collector of La Salle county reported to the Circuit Court a list of land and town lots, on which the taxes were due and unpaid for the year 1843. E. D. Taylor, the proprietor of numerous lots in Adams’ addition to the town of La Salle, appeared and objected to the sale of the same, on the ground that the collector did not state in his report that the owner had no goods and chattels within the county, on which he could levy for the payment of the taxes. The Court overruled the objection, and entered judgment on the collector’s return. Taylor excepted to the decision, and now assigns it for error. The seventeenth section of the “Act concerning the Public Revenue,” approved February 26th, 1839, requires the collector to collect the taxes assessed on real estate by the seizure and sale of the personal property of the owner, and by the 25th section, if the taxes cannot be collected in this manner, he is required to return the delinquent list to the Circuit Court for judgment. The form of the judgment prescribed in the twenty ninth section recites, that the return of the collector shows that the owners have no goods and chattels within the county, on which he can levy for the taxes. The precise form of the return is given in the twenty fifth section, and by it the collector is not required to state that he is unable to collect the taxes by the seizure and sale of the personal property of the proprietor. This is taken for granted where the report is made in proper form. The collector is presumed to have performed his duty. The return in the present case was a substantial compliance with the statute, and there was no error in the decision complained of. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.